Citation Nr: 1142995	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-33 445	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a right knee disorder, including degenerative joint disease.

2. Entitlement to service connection for a left knee disorder, including degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 2003 to March 2005.  His DD Form 214 also shows additional service, the exact dates of which have not been verified, but presumably was in relation to his more than 20 years of service in the Army National Guard, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), as reflected in an Army National Guard Retirement Points History Statement, NGB Form 23B, which is also in the claims file.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  During the hearing, the Veteran submitted additional evidence (a sick slip from service), and he waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In September 2011, the Veteran submitted other evidence, also directly to the Board (another sick slip and service treatment record (STR)).  This time, however, he did not waive his right to have the RO initially consider this additional evidence.  This evidence specifically concerns the claim regarding his right knee, and since the Board is remanding both claims to the RO via the Appeals Management Center (AMC) for further development, the RO will have the opportunity to review and consider this additional evidence.  Id.



REMAND

The Veteran alleges that the rigors of constant physical training during his military service, such as from running, marching, and other activity of this sort, is the reason he now has degenerative joint disease (i.e., arthritis) in each knee.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

Active military, naval, or air service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury, but not disease, incurred or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

In order for achieve "Veteran" status and be eligible for service connection for disability claimed to be the result of ACDUTRA or INACDUTRA service, the record must establish the Veteran was disabled during that period of service.  Id; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Certain conditions like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling with one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Turning now to the facts of this particular case, the Veteran testified under oath during his recent August 2011 hearing that he received treatment while in service regarding his claimed disability.  He said the treatment primarily consisted of prescribing rest and occasional light duty.  And to substantiate this allegation, he submitted a copy of an "individual sick slip" from service confirming he was seen for a complaint of leg pain and received a limited-duty profile restricting his physical activities.  This record from service appears to show February 2004 as the date of this treatment, so during his AD service from March 2003 to December 2005.

Also submitted in September 2011 is another STR indicating that, in August 2011, so presumably while on ACDUTRA or INACDUTRA, he received treatment and a physical profile for a right knee injury sustained during physical training (PT).  The diagnosis was retropatellar pain syndrome (anterior knee pain).

An April 2007 medical examination report from a private physician shows a diagnosis of degenerative arthritis of both knees, confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, requiring this radiographic confirmation.  That was some 11/2-2 years after the conclusion of the Veteran's AD service in December 2005, so just beyond the one-year grace period for presuming this bilateral knee arthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection is permissible, however, for a disease initially diagnosed after service if the evidence, including that pertinent to service, shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  And under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a 

service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2) , the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, the Veteran has presented evidence during and since his hearing showing he complained of leg pain while in service, apparently specifically in relation to his right knee at least.  He also has testified to having experienced persistent knee pain since service, which he said he initially treated himself, but that, after it eventually got so bad, he consulted the physician that diagnosed arthritis.  And although he readily admitted that this physician declined to link this arthritis to the Veteran's military service - and, in particular, to the type of physical activity and training mentioned, there remains the possibility of this being the source or cause of the arthritis, especially given this diagnosis so relatively soon after the conclusion of his service, albeit just beyond the one-year presumptive period.  The Board therefore is requesting a medical nexus opinion on this determinative issue of causation.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Determine exactly when the Veteran was on ACDUTRA and INACDUTRA in the Army National Guard, and ensure that all records concerning this service are in the claims file, including all individual sick slip records like the one apparently dated on February 4, 2004.

2.  Once the dates of this service have been verified, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral knee arthritis is:  a) the result of disease or injury incurred or aggravated during his AD or ACDUTRA service, or b) manifested to a compensable degree of at least 10-percent disabling within one year after the conclusion of his AD service (meaning by March 2006), c) is the result of injury, but not disease, incurred or aggravated during his INACDUTRA service, or d) is otherwise related to any of these periods of service or dates back to any of these periods of service.

*The basis of his claim is that the physical training and activities he constantly had to do in service are the reason he now has arthritis in his knees.  So the opinion should address this type of trauma as the possible source or cause of the arthritis.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed. 

The designated examiner must review the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the results of his or her examination and review of the file, if necessary citing to specific evidence. 


3.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


